Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific expression marker as beta-catenin); Species B (i.e., a single and specific penetration enhancer as glycols); and Species C (i.e., a single and specific hydrolase as proteinase-K) in the reply filed on January 8, 2021, and in the interview conducted on January 15, 2021, is acknowledged.
Please note that in light of the Examiner’s search, the scope of Species C is expanded to include where the hydrolase is pepsin, trypsin, or chymotrypsin. 

Status of Claims
Claims 1-13 were originally filed on July 29, 2019. 
The amendment received on July 31, 2019, canceled claims 1-13; and added new claims 14-22.  The amendment received on January 8, 2021, amended claims 15-22.
Claims 14-22 are currently pending and under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/KR2017/013759 filed November 29, 2017, and claims priority under 119(a)-(d) to Korean Application Nos. 10-2017-0142726 filed on October 30, 2017, and 10-2017-0014047 filed on January 31, 2017. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Korean Application Nos. 10-2017-0142726 and 10-2017-0014047, which papers have been placed of record in the file.  However, please note that the Korean applications are in a foreign language, and thus, cannot be verified. 

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on July 20, 2019; January 31, 2020; July 31, 2020; November 11, 2020; and January 8, 2021, are being considered by the examiner.  
Please note that document NPL1, i.e., RU Decision to Grant issued by the Russia Patent Office (ROSPATENT) on February 14, 2020, cited in the IDS received on 7/31/20, has been crossed out and not considered because an English language translation, abstract, and/or statement of relevance has not been provided as required under 37 CFR 1.98. 
Also, please note that document NPL1, i.e., Japanese Office Action issued by the Japan Patent Office (JPO) on August 18, 2020, cited in the IDS received on 11/11/20, has been crossed out and not considered because an English language translation, abstract, and/or statement of relevance has not been provided as required under 37 CFR 1.98.
Similarly, please note that document NPL2, i.e., Office Action issued by the Japan Patent Office on December 1, 2020, cited in the IDS received on 1/8/21, has been crossed out and not considered because an English language translation, abstract, and/or statement of relevance has not been provided as required under 37 CFR 1.98.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 recites a markush group of markers including “FGF1O”, “P-cadhe1lin,” and “CD 10”.  It is respectfully requested that claim 15 recites, “FGF10”, “P-cadherin”, and “CD10” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. WO Publication No. 2015/187951 A1 published on December 10, 2015 (cited in the IDS received on 1/8/21) in view of Yu et al. US Publication No. 2015/0152153 A1 published on June 4, 2015, alone or as evidenced by Sigma Aldrich, “Proteinase K from Tritirachium album”, available online at https://www.sigmaaldrich.com/catalog/product/sigma/sre0047?lang=en&region=US, 4 pages (first available 2015) (hereinafter the “Sigma Aldrich reference”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 14, with respect to a pharmaceutical composition comprising keratin where the keratin has a molecular weight of 500 to 70,000 Daltons:
Meyer et al. teaches a composition containing a polypeptide covalently bound to a hydrophilic polymer which improves one or more skin qualities when applied to the skin wherein the polypeptide can be keratin (See Meyer specification, paragraph [09], [27]-[28]).  The polypeptide can include full-length naturally occurring proteins as well as functional fragments of those proteins (See Meyer specification, paragraph [29]).  For example, a keratin fragment that is covalently bound to a hydrophilic polymer is encompassed when the keratin-hydrophilic 
Additionally, Meyer et al. teaches that the keratin polypeptide can be naturally derived or synthetically prepared (See Meyer specification, paragraph [30]).  Furthermore, the keratin polypeptide can have a molecular weight from about 0.5 kDa (i.e., 500 Daltons) to about 60 kDa (i.e., 60,000 Daltons) (See Meyer specification, paragraph [30]).  As such, the molecular weight of the keratin polypeptide lies within the instantly claimed keratin molecular weight.  Thus, the teachings of Meyer et al. satisfy the claim limitation with respect to a pharmaceutical composition comprising keratin where the keratin has a molecular weight of 500 to 70,000 Daltons as recited in instant claim 14.  

For claim 14, with respect to where the pharmaceutical composition is for stimulating hair growth and regenerating dermal papilla:
Meyer et al. teaches a composition containing a polypeptide covalently bound to a hydrophilic polymer which improves one or more skin qualities when applied to the skin wherein the polypeptide can be keratin (See Meyer specification, paragraph [09], [27]-[28]).  These skin qualities include dryness, redness, scaliness, itchiness, rash, ability to resist or manage infection, and ability to heal a wound Meyer et al. teaches a composition containing a polypeptide covalently bound to a hydrophilic polymer which improves one or more skin qualities when applied to the skin wherein the polypeptide can be keratin (See Meyer specification, paragraph [09], [43]).  
Although, Meyer et al. does not expressly teach that the composition is used for stimulating hair growth and regenerating dermal papilla, the Examiner would like to remind Applicants that the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “for the stimulating hair growth and regenerating dermal papilla" when In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, it is unnecessary for Meyer to teach that the pharmaceutical composition is for stimulating hair growth and regenerating dermal papilla as recited in instant claim 1.

For claim 14, with respect to where the pharmaceutical composition is an injectable pharmaceutical composition:
Meyer et al. teaches that administration of the composition includes subcutaneous, transcutaneous, and transdermal (See Meyer specification, paragraph [40]).  Moreover, the dosage form of the composition include liquids and solutions (See Meyer specification, paragraph [41]).  Therefore, the teachings of Meyer et al. satisfy the claim limitation with respect to where the pharmaceutical composition is an injectable pharmaceutical composition as recited in instant claim 14. 

For claims 14 and 19-22, with respect to where the keratin has a molecular weight of 500 to 70,000 Daltons by disulfide bond degradation or peptide degradation as recited in instant claim 14; with respect to where the keratin is the keratin by the peptide degradation prepared by a preparation method, including 1) reacting keratin with hydrolase, and 2) removing the hydrolase as recited in instant claim 19; with respect to where the hydrolase is proteinase K, pepsin, trypsin, or chymotrypsin as recited in instant claim 20; with respect to where the hydrolase is immobilized on beads as recited in instant claim 21; and with respect to where the preparation method further includes 3) removing the activity of the hydrolase after step 2) as recited in instant claim 22:
Meyer et al. teaches that the polypeptides may be hydrolyzed (See Meyer specification, paragraph [29]).  Additionally, Meyer et al. teaches that the keratin polypeptide can be naturally 
Yu et al. teaches a method of producing keratin hydrolysate comprising the steps of: (i) reacting keratin material with a proteinase, and (ii) reacting keratin material with a chemical wherein step (ii) occurs after step (i), during step (i) when the selected protease hydrolyses under the pH conditions used for the chemical reaction and/or prior to step (i) when the selected protease hydrolyses under the reaction conditions used for the chemical reaction (See Yu specification, paragraphs [0017]-[0022]; [0039]-[0044]).  The keratin material and protease are admixed until a desired degree of degradation of the keratin material has occurred (See Yu specification, paragraph [0048]).  A person of ordinary skill in the art will readily understand that the optimal time period used will depend on a number of factors such as the temperature and pH used, the degree of cross-linking present in the keratin material to be degraded, whether other components such as non-sulfur containing surfactants, chemical oxidants, acids or alkalis are used in the process and the ratio of reducing agent and/or protease to keratin material, for example (See Yu specification, paragraph [0048]).  Additionally, Yu et al. teaches that the term “protease” is synonymous with peptidase or proteinase where types of protease utilized in the method includes endopeptidase K, trypsin, chymotrypsin, or pepsin (See Yu specification, paragraph [0132]-[0133]).  As evidenced by the Sigma-Aldrich reference, endoproteinase K is synonymous with proteinase K (See Sigma Alrich reference, pg. 1).  
Although the combination of Meyer and Yu suggest preparing keratin having a molecular weight of 500 to 70,000 daltons by peptide degradation wherein the peptide degradation results from the use of a hydrolase such as proteinase K, pepsin, trypsin or chymotrypsin by reacting keratin with the hydrolase, claim 14 is directed to an injectable pharmaceutical composition where the keratin having a molecular weight of 500 to 70,000 daltons is made by a certain See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Furthermore, the Federal Circuit found that “[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” See MPEP 2113 and Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).  Therefore, in the instant case, the process steps that impart a structural limitation on the claimed keratin having a molecular weight of 500 to 70,000 daltons include that the keratin under goes enzymatic hydrolysis by means of a hydrolase such as proteinase-K, pepsin, trypsin, or chymotrypsin.  These enzymes will hydrolyze keratin at specific locations within the protein chain.  However, the specific method steps and the hydrolase being immobilized on beads does not impart a structural limitation on the keratin as recited in instant claims 19 and 21-22.  As such, these process steps do not aid in the patentability of an injectable pharmaceutical composition comprising keratin having a molecular weight of 500 to 70,000 daltons prepared from a particular process.  All that a prior art reference needs to show is the product of the process, i.e., the keratin having a molecular weight of 500 to 70,000 daltons prepared by peptide degradation via utilization of a hydrolase such as proteinase-K, pepsin, trypsin, or chymotrypsin.  Thus, it is not necessary for Meyer and/or Yu to teach that the keratin is hydrolyzed by steps 1 to 3 where the hydrolase is immobilized on beads.  Thus, the combination of Meyer and Yu suggest where the keratin having a molecular weight of 500 to 70,000 daltons is prepared by 

For claim 15, with respect to where the pharmaceutical composition increases an expression level of beta-catenin:
Although Meyer et al. does not expressly teach that the pharmaceutical composition increases an expression level of beta-catenin, since Meyer et al. teaches an injectable pharmaceutical composition comprising keratin wherein the keratin has a molecular weight of 500 to 70,000 Daltons thereby constituting a well-known pharmaceutical composition, the functional property (i.e., increasing an expression level of beta-catenin) of the pharmaceutical composition as claimed and the known pharmaceutical composition would necessarily read upon the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new functional property (i.e., increasing an expression level of beta-catenin) which would necessarily read upon the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the teachings of Meyer et al. satisfy the claim limitation with respect to where the pharmaceutical composition increases an expression level of beta-catenin as recited in instant claim 15. 

For claim 16, with respect to where the pharmaceutical composition is administered to the dermal layer or the subcutaneous tissue: 
Meyer et al. teaches that administration of the composition includes subcutaneous, transcutaneous, and transdermal (See Meyer specification, paragraph [40]).  As such, Meyer et 
Although, Meyer et al. expressly teaches that the pharmaceutical composition is administered to the dermal layer or the subcutaneous tissue, it is unnecessary for a prior art reference to teach this limitation because the intended use of the pharmaceutical composition (i.e., being administered to the dermal layer or the subcutaneous tissue) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed pharmaceutical composition.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the pharmaceutical composition (i.e., being administered to the dermal layer or the subcutaneous tissue) is a manipulative step pertaining to a method of use of the claimed pharmaceutical composition that gives little meaning and purpose to the structure of the claimed pharmaceutical composition.  Accordingly, claim 16 recites an intended use that does not render material to patentability.

For claims 17-18, with respect to where the composition further comprises a penetration enhancer as recited in instant claim 17; and with respect to where the penetration enhancer is a glycol as recited in instant claim 18:
Meyer et al. teaches a composition containing a polypeptide covalently bound to a hydrophilic polymer which improves one or more skin qualities when applied to the skin wherein the polypeptide can be keratin (See Meyer specification, paragraph [09], [27]-[28]).  The 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Meyer et al. does not teach a specific embodiment of an injectable pharmaceutical composition comprising keratin wherein the keratin has a molecular weight of 500 to 70,000 daltons by peptide degradation as recited in instant claim 14 wherein the keratin by peptide degradation is prepared by utilizing a hydrolase such as proteinase-K, pepsin, trypsin, or chymotrypsin as recited in instant claims 19-20.  However, the teachings of Yu et al. cure these deficiencies by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.  
	Meyer et al. does not teach a specific embodiment where the molecular weight of keratin ranges from 500 to 70,000 daltons as recited in instant claim 14.  However, the teachings of Meyer et al. teach a molecular weight range that lies within the instantly claimed range as further articulated below. 
	Meyer et al. does not teach a specific embodiment of an injectable pharmaceutical composition further comprising a penetration enhancer such as a glycol as recited in instant claims 17-18.  However, the teachings of Meyer et al. cure the deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment of an injectable pharmaceutical composition comprising keratin wherein the keratin has a molecular weight of 500 to 70,000 daltons by peptide degradation as recited in instant claim 14 wherein the keratin by peptide degradation is prepared by utilizing a hydrolase such as proteinase-K, pepsin, trypsin, or chymotrypsin as recited in instant claims 19-20, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Meyer et al. and utilize an injectable pharmaceutical composition comprising keratin having a molecular weight of 500 to 60,000 daltons covalently bound to a hydrophilic polymer in order to improve one or more skin qualities of a subject wherein the keratin having a molecular weight of 500 to 60,000 daltons is prepared by peptide degradation by utilizing an enzymatic hydrolysis method wherein the enzyme utilized is a hydrolase such as proteinase-K, pepsin, trypsin, or chymotrypsin.  An ordinary skilled artisan would have been motivated to follow Meyers’ teachings as modified by Yu et al., because preparing keratin hydrolysates of a desired degree of degradation by using enzymatic degradation where the enzyme utilized is proteinase-K, pepsin, trypsin, or chymotrypsin is a well-known technique, and therefore, using a well-known technique to yield predictable results (i.e., hydrolyzing keratin to achieve keratin hydrolysates having a molecular weight of 500 to 60,000 daltons) is well within the purview of an ordinary skilled artisan.  Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize an injectable pharmaceutical composition comprising keratin wherein the keratin has a molecular weight of 500 to 60,000 daltons wherein the keratin is hydrolyzed by peptide degradation by utilizing enzymatic degradation where the enzyme is a hydrolase such as proteinase-K, pepsin, trypsin, or chymotrypsin because preparing keratin hydrolysates of a desired degree of degradation by utilizing an enzymatic hydrolysis method wherein the enzyme utilized is a hydrolase such as proteinase-K, pepsin, trypsin, or chymotrypsin constitutes the use KSR.
 
With respect to a specific embodiment where the molecular weight of keratin ranges from 500 to 70,000 daltons as recited in instant claim 14, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed molecular weight range of keratin would have been obvious to one of ordinary skill in the art since the prior art range (i.e., 500 to 60,000 daltons) lies within with the claimed molecular weight range of keratin (i.e., 500 to 70,000 daltons).

With respect to a specific embodiment of an injectable pharmaceutical composition further comprising a penetration enhancer such as a glycol as recited in instant claims 17-18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Meyer et al. and utilize an injectable pharmaceutical composition comprising keratin having a molecular weight of 500 to 60,000 daltons covalently bound to a hydrophilic polymer wherein the hydrophilic polymer is poly(ethylene glycol) in order to improve KSR. 
 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654